Sheldon, J.
The trust here in question is valid as a public charitable trust. Collector of Taxes of Norton v. Oldfield, ante, 374. But the instrument creating the trust contains provisions under which by far. the greater portion of the income will be forever accumulated and added to the principal. Not only an indefinite, but a perpetual accumulation is provided for. Only a little more than one fifth part of the income ever can be applied to the charitable purposes specified, unless the court or the Legislature can interfere, and a constantly increasing amount must be applied to the increase of the principal of the fund. But it was held by this court in St. Paul’s Church v. Attorney General, 164 Mass. 188, that the limits of an accumulation for the benefit of a charity are subject to the order of a court of equity, although such a provision ought not to be interfered with unless the accumulation appears to be unreasonable, unnecessary, or to the public injury, — unless, in other words, it is against a sound public policy. Accordingly, in Dexter v. Harvard College, 176 Mass. 192, a provision for the perpetual accumulation of five per cent of the income did not prevent the court from sustaining the whole of a charitable trust, although it was not found necessary to pass upon the validity of this particular provision. Provisions for an accumulation for a limited time, or until the attaining of a specified amount or an amount sufficient for a specified purpose, where the whole amount finally was to be applied for charitable purposes, likewise have been upheld. Williston Seminary v. County Commissioners, 147 Mass. 427. Codman v. Brigham, 187 Mass. 309. Masonic Education & Charity Trust v. Boston, 201 Mass. 320. And see, in the case of the fund bequeathed to the city of Boston under the will of Benjamin Franklin, Odell v. Odell, 10 Allen, 1, 12, Higginson v. Turner, 171 Mass. 586, and Boston v. Doyle, 184 Mass. 373. *381But the court will rather apply the doctrine of cy pres, where that can be done with due regard to the intention of the founder of the trust, than allow an indefinite or unduly prolonged accumulation of income, contrary to the dictates of public policy. Ely v. Attorney General, 202 Mass. 545. Grimke v. Attorney General, 206 Mass. 49. Norris v. Loomis, 215 Mass. 344.
These principles however are not applicable here. Whatever otherwise might have been the view taken by the court in this case, the question of public policy has been settled by the Legislature. St. 1883, c. 246, amended by St. 1884, c. 139. St. 1890, c. 349. By these acts the town of Norton was authorized to receive and hold this fund and to appropriate the income thereof for the purposes stated by the founder of the trust. Within the limits set by the Constitution, it is of course for the Legislature finally to determine all questions of public policy. Those limits do not exclude such a question as this. While these acts remain in force, we cannot say that this provision for accumulation is invalid.
In any event the court could not instruct the petitioners what their duties will be when the principal of the fund shall have reached the amount of $150,000, — an amount not yet reached or likely to be reached in the immediate future. It is only as to their present duties that trustees have a right to ask for the instructions of the court. Bullard v. Chandler, 149 Mass. 532. Sibley v. Maxwell, 203 Mass. 94, 107. We do not know what the circumstances will be when the fund shall have increased to about three times its present amount, what exigencies then may exist, or what constitutional or legislative enactments then may be in force.
A decree will be entered instructing the petitioners that the trust upon which they hold this fund is valid as a public charitable trust; that it is their present duty to comply with the directions for accumulation contained in the instrument creating the trust; and that the court declines to give them now any further instructions.

Ordered accordingly.